Exhibit 10.1
 
Summary of matters acted upon at the 2010 Annual Meeting, and the voting
tabulation for each matter, are as follows:
 
The tabulation of the votes cast showed that there were 8,249,429 total shares
voted which represented 76.44% of the 10,791,885 common shares outstanding and
entitled to vote.
 
Proposal No. 1
 
The examination showed that each of the seventeen (17) nominees had received
affirmative votes in excess of the plurality of eligible votes cast as required
for the election of directors as follows:
 
Election of the seventeen (17) nominees listed below for director for a one (1)
year term expiring in 2011:
 
% Votes
Cast
8,249,429
 
% of Shares
Outstanding
10,791,885
 
Director
 
Number of
Shares Voted
For
    Number of
Shares
Withheld
 
Broker
Non-Votes
  80.54   61.57  
John E. Alexander
  6,644,094   77,328    
1,525,007
  80.89   61.83  
Paul J. Battaglia
  6,673,117   48,305    
1,525,007
  79.39   60.69  
James J. Byrnes
  6,549,521   171,901    
1,525,007
  80.92   61.86  
Daniel J. Fessenden
  6,675,504   45,918    
1,525,007
  80.61   61.62  
James W. Fulmer
  6,649,533   71,889    
1,525,007
  80.65   61.65  
Reeder D. Gates
  6,653,186   68,236    
1,525,007
  80.63   61.63  
James R. Hardie
  6,651,375   70,048    
1,525,006
  80.98   61.90  
Carl E. Haynes
  6,680,700   40,722    
1,525,007
  80.85   61.80  
Susan A. Henry
  6,669,275   52,147    
1,525,007
  80.93   61.86  
Patricia A. Johnson
  6,676,318   45,105    
1,525,006
  80.89   61.83  
Sandra A. Parker
  6,673,147   48,276    
1,525,006
  80.92   61.86  
Thomas R. Rochon
  6,675,636   45,786    
1,525,007
  80.58   61.60  
Stephen S. Romaine
  6,647,507   73,915    
1,525,007
  80.61   61.62  
Thomas R. Salm
  6,649,760   71,662    
1,525,007
  80.33   61.40  
Michael H. Spain
  6,626,747   94,675    
1,525,007
  80.31   61.39  
William D. Spain, Jr.
  6,625,280   96,142    
1,525,007
  80.84   61.80  
Craig Yunker
  6,669,174   52,248    
1,525,007
 

 
Whereupon, the Chairman of the Board, James J. Byrnes, declared each nominee to
be duly elected as a director for a term of one year expiring in the year 2011.
 
Proposal No. 2
 
The tabulation of the votes cast showed that there were 8,079,703 total shares
voted for Proposal No. 2 which represented 97.94% of the 8,249,429 eligible
votes cast and 74.87% of the 10,791,885 common shares outstanding and entitled
to vote. Further, the examination showed that the proposal received affirmative
votes in excess of the majority percentage of all votes cast as required by law
as follows:
 
Proposal to approve ratification of the selection of the independent registered
public accounting firm, KPMG LLP, as the Company’s independent auditor for the
fiscal year ending December 31, 2010:
 

% Votes Cast   % of Shares
Outstanding   Number of
Shares Voted For   Number of
Shares Against  
Number of
Shares Abstain
  Broker
Non-Votes               97.94   74.87   8,079,703   125,651   44,074   0  

 
Whereupon, the Chairman of the Board, James J. Byrnes, declared that the
selection of the independent registered public accounting firm, KPMG LLP, as the
Company’s independent auditor for the fiscal year ending December 31, 2010, be
ratified as proposed in the Proxy Statement.
 
 
 

--------------------------------------------------------------------------------

 